ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 2/3/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant’s amendments to claims 1 and 7 made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 7, with respect to Applicant’s cancellation of claim 10 made in view of the previous objection to the drawings have been fully considered and are persuasive.  The previous objection to the drawings is now moot and has been withdrawn. 
Applicant’s arguments, see page 7-8, with respect to the deficiencies of the prior art in view of the subject matter of the present amended claim language have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Arnold Weintraub on 2/14/2022.
The application has been amended as follows: 
(Claim 8)  A single-use trephine corneal punch device for cutting selected portions of a cornea, comprising:
(a) A punch block having receiving holes formed therein;
(b) a punch top having bottom pins which register with the receiving holes in the punch block and an opposed extending top guide pin;
(c) an internally threaded reference cylinder;
(d) a cylindrical punch blade; and
(e) an externally threaded blade holder for rotating the punch blade, and wherein the blade holder includes a top and bottom surface and an arcuate groove in the bottom surface of less than about 312°.

Allowable Subject Matter
Claims 1, 5-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a corneal punch as claimed that further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771